ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Lakeshore Engineering Services, Inc.          )      ASBCA Nos. 58881, 59215
                                              )
Under Contract No. W5J9JE-l 0-D-0004          )

APPEARANCE FOR THE APPELLANT:                        Anthony J. Calamunci, Esq.
                                                      Special Counsel for Chapter 7 Trustee,
                                                       Alfred T. Giuliano
                                                      FisherBroyles, LLP
                                                      Toledo, OH

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Lloyd R. Crosswhite, Esq.
                                                     Dawn-Carole Harris, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The parties have filed a joint motion to dismiss with prejudice, representing that
the Chapter 7 Trustee and the government have reached a settlement in the related
bankruptcy litigation, which settlement has been approved by the bankruptcy court and
resolves the claims at issue in these appeals.

      Accordingly. these appeals are dismissed with prejudice.

       Dated: 25 August 2016



                                                  ALEXANDER YO
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58881, 59215, Appeals of
Lakeshore Engineering Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2